Mr. Presiding Justice Smith delivered the opinion of the court. In Steidtmann v. Joseph Lay Co., 234 Ill. 84, the judgrnent of this court was reversed, and the cause was remanded to this court because there was no sufficient finding of facts incorporated in the judgment of this court, with directions that if the facts are held by this court to be different from the finding of the trial court, this court may found its judgment upon such different findings and to recite the facts so found in the judgment; but if the facts are not so found different from the finding of the trial court, the judgment should be reversed for the errors occurring on the trial and the cause remanded to the County Court. The Supreme Court held that reversible error was committed by the trial court in excluding certain material evidence. It would be manifestly improper for us to consider and pass upon the merits of the cause until all the material evidence can be brought before us. Accordingly, the judgment of the trial court is reversed and the cause is remanded to the County Court for the errors pointed out by the Supreme Court. Reversed and remanded.